                             Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 1 of 14 Page ID #:578



                                       1
                                       2
                                       3
                                       4
                                       5
                                       6
                                       7
                                       8                     UNITED STATES DISTRICT COURT
                                       9                    CENTRAL DISTRICT OF CALIFORNIA
                                      10   DUAL DIAGNOSIS TREATMENT                  Case No. 2:20-cv-04112-SB-PVCx
                                           CENTER, INC. a California Corporation,
                                      11   SATYA HEALTH OF CALIFORNIA,
Gordon Rees Scully Mansukhani, LLP




                                           HEALTHCARE, INC., a California            STIPULATED PROTECTIVE
  633 West Fifth Street, 52nd floor




                                      12   Corporation, ADEONA HEALTHCARE,           ORDER
                                           INC., A California Corporation,
      Los Angeles, CA 90071




                                      13   SOVEREIGN HEALTH OF FLORIDA,
                                           INC., A Delaware Corporation,
                                      14   SOVEREIGN HEALTH OF PHOENIX,
                                           INC., A Delaware Corporation,
                                      15   SOVEREIGN HEALTH OF TEXAS, INC.,
                                           A Delaware Corporation, SHREYA
                                      16   HEALTH OF FLORIDA, INC., A Florida
                                           Corporation, SHREYA HEALTH OF
                                      17   ARIZONA, INC., An Arizona Corporation
                                           and VENDATA LABORATORIES, INC., a
                                      18   Delaware corporation,
                                      19                        Plaintiffs,
                                      20        vs.
                                      21   CENTENE CORPORATION, A Delaware
                                           Corporation, MICHAEL NIEDORFF, an
                                      22   individual, HEALTH NET LIFE
                                           INSURANCE COMPANY, A California
                                      23   Corporation, MANAGED HEALTH
                                           NETWORK, INC., A Delaware Corporation,
                                      24   LIANN GOHARI, An Individual,
                                           KENNETH B. JULIAN, An individual,
                                      25   JOHN M. LEBLANC, an individual,
                                           ILEANA HERNANEZ, an individual,
                                      26   OPTUM SERVICES, INC., A Delaware
                                           Corporation,
                                      27
                                                                Defendants.
                                      28

                                                                              -1-
                                                                  STIPULATED PROTECTIVE ORDER
                             Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 2 of 14 Page ID #:579



                                       1   1.    INTRODUCTION
                                       2         1.1    PURPOSES AND LIMITATIONS
                                       3         Discovery in this action is likely to involve production of confidential,
                                       4   proprietary, or private information for which special protection from public
                                       5   disclosure and from use for any purpose other than prosecuting this litigation may
                                       6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                       7   enter the following Stipulated Protective Order. The parties acknowledge that this
                                       8   Order does not confer blanket protections on all disclosures or responses to
                                       9   discovery and that the protection it affords from public disclosure and use extends
                                      10   only to the limited information or items that are entitled to confidential treatment
                                      11   under the applicable legal principles. The parties further acknowledge, as set forth
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
      Los Angeles, CA 90071




                                      13   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                      14   procedures that must be followed and the standards that will be applied when a
                                      15   party seeks permission from the court to file material under seal.
                                      16
                                      17         1.2    GOOD CAUSE STATEMENT
                                      18         This action arises out of a dispute between healthcare providers and health
                                      19   insurers over treatment and payment for medical services in the fields of mental
                                      20   health and substance use disorders. Discovery in this action is likely to involve
                                      21   medical services provided, the level of care medically indicated for specific claims,
                                      22   and related private information of patients and policy holders, as well as customer
                                      23   and pricing lists and other valuable financial, technical and/or proprietary
                                      24   information for which special protection from public disclosure and from use for
                                      25   any purpose other than prosecution of this action is warranted. Such confidential
                                      26   and proprietary materials and information, includes information implicating
                                      27   privacy rights of third parties, information otherwise generally unavailable to the
                                      28   public, or which may be privileged or otherwise protected from disclosure under

                                                                                    -2-
                                                                       STIPULATED PROTECTIVE ORDER
                             Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 3 of 14 Page ID #:580



                                       1   state or federal statutes, court rules, case decisions, or common law.
                                       2          Accordingly, to expedite the flow of information, to facilitate the prompt
                                       3   resolution of disputes over confidentiality of discovery materials, to adequately
                                       4   protect information the parties are entitled to keep confidential, to ensure that the
                                       5   parties are permitted reasonable necessary uses of such material in preparation for
                                       6   and in the conduct of trial, to address their handling at the end of the litigation, and
                                       7   serve the ends of justice, a protective order for such information is justified in this
                                       8   matter. It is the intent of the parties that information will not be designated as
                                       9   confidential for tactical reasons and that nothing be so designated without a good
                                      10   faith belief that it has been maintained in a confidential, non-public manner, and
                                      11   there is good cause why it should not be part of the public record of this case.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13   2.     DEFINITIONS
                                      14          2.1    Action: Dual Diagnosis Treatment Center, Inc. et al. v. Centene
                                      15   Corporation et al. Central District of California Case No. 2:20-cv-04112-SB-PVC.
                                      16          2.2    Challenging Party: a Party or Non-Party that challenges the
                                      17   designation of information or items under this Order.
                                      18          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                      19   how it is generated, stored or maintained) or tangible things that qualify for
                                      20   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                      21   the Good Cause Statement.
                                      22          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                      23   their support staff).
                                      24          2.5    Designating Party: a Party or Non-Party that designates information
                                      25   or items that it produces in disclosures or in responses to discovery as
                                      26   “CONFIDENTIAL.”
                                      27          2.6    Disclosure or Discovery Material: all items or information, regardless
                                      28   of the medium or manner in which it is generated, stored, or maintained (including,

                                                                                     -3-
                                                                        STIPULATED PROTECTIVE ORDER
                             Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 4 of 14 Page ID #:581



                                       1   among other things, testimony, transcripts, and tangible things), that are produced
                                       2   or generated in disclosures or responses to discovery in this matter.
                                       3         2.7    Expert: a person with specialized knowledge or experience in a
                                       4   matter pertinent to the litigation who has been retained by a Party or its counsel to
                                       5   serve as an expert witness or as a consultant in this Action.
                                       6         2.8    House Counsel: attorneys who are employees of a party to this
                                       7   Action. House Counsel does not include Outside Counsel of Record or any other
                                       8   outside counsel.
                                       9         2.9    Non-Party: any natural person, partnership, corporation, association,
                                      10   or other legal entity not named as a Party to this action.
                                      11         2.10 Outside Counsel of Record: attorneys who are not employees of a
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   party to this Action but are retained to represent or advise a party to this Action
      Los Angeles, CA 90071




                                      13   and have appeared in this Action on behalf of that party or are affiliated with a law
                                      14   firm which has appeared on behalf of that party, and includes support staff.
                                      15         2.11 Party: any party to this Action, including all of its officers, directors,
                                      16   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                      17   support staffs).
                                      18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                      19   Discovery Material in this Action.
                                      20         2.13 Professional Vendors: persons or entities that provide litigation
                                      21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                      22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                      23   and their employees and subcontractors.
                                      24         2.14 Protected Material: any Disclosure or Discovery Material that is
                                      25   designated as “CONFIDENTIAL.”
                                      26         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                      27   Material from a Producing Party.
                                      28

                                                                                     -4-
                                                                       STIPULATED PROTECTIVE ORDER
                             Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 5 of 14 Page ID #:582



                                       1   3.    SCOPE
                                       2         The protections conferred by this Stipulation and Order cover not only
                                       3   Protected Material (as defined above), but also (1) any information copied or
                                       4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                       5   compilations of Protected Material; and (3) any testimony, conversations, or
                                       6   presentations by Parties or their Counsel that might reveal Protected Material.
                                       7         Any use of Protected Material at trial will be governed by the orders of the
                                       8   trial judge. This Order does not govern the use of Protected Material at trial.
                                       9
                                      10   4.    DURATION
                                      11         Even after final disposition of this litigation, the confidentiality obligations
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   imposed by this Order will remain in effect until a Designating Party agrees
      Los Angeles, CA 90071




                                      13   otherwise in writing or a court order otherwise directs. Final disposition will be
                                      14   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                      15   with or without prejudice; and (2) final judgment herein after the completion and
                                      16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                      17   including the time limits for filing any motions or applications for extension of
                                      18   time pursuant to applicable law.
                                      19
                                      20   5.    DESIGNATING PROTECTED MATERIAL
                                      21         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                      22   Each Party or Non-Party that designates information or items for protection under
                                      23   this Order must take care to limit any such designation to specific material that
                                      24   qualifies under the appropriate standards. The Designating Party must designate
                                      25   for protection only those parts of material, documents, items, or oral or written
                                      26   communications that qualify so that other portions of the material, documents,
                                      27   items, or communications for which protection is not warranted are not swept
                                      28   unjustifiably within the ambit of this Order.

                                                                                     -5-
                                                                       STIPULATED PROTECTIVE ORDER
                             Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 6 of 14 Page ID #:583



                                       1         Mass, indiscriminate, or routinized designations are prohibited.
                                       2   Designations that are shown to be clearly unjustified or that have been made for an
                                       3   improper purpose (e.g., to unnecessarily encumber the case development process
                                       4   or to impose unnecessary expenses and burdens on other parties) may expose the
                                       5   Designating Party to sanctions.
                                       6                  If it comes to a Designating Party’s attention that information or items
                                       7   that it designated for protection do not qualify for protection, that Designating
                                       8   Party must promptly notify all other Parties that it is withdrawing the inapplicable
                                       9   designation.
                                      10         5.2      Manner and Timing of Designations. Except as otherwise provided in
                                      11   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
      Los Angeles, CA 90071




                                      13   under this Order must be clearly so designated before the material is disclosed or
                                      14   produced.
                                      15         Designation in conformity with this Order requires:
                                      16         (a) for information in documentary form (e.g., paper or electronic
                                      17   documents, but excluding transcripts of depositions or other pretrial or trial
                                      18   proceedings), that the Producing Party affix at a minimum, the legend
                                      19   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                      20   contains protected material. If only a portion or portions of the material on a page
                                      21   qualifies for protection, the Producing Party also must clearly identify the
                                      22   protected portion(s) (e.g., by making appropriate markings in the margins).
                                      23         A Party or Non-Party that makes original documents available for inspection
                                      24   need not designate them for protection until after the inspecting Party has indicated
                                      25   which documents it would like copied and produced. During the inspection and
                                      26   before the designation, all of the material made available for inspection will be
                                      27   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                      28   documents it wants copied and produced, the Producing Party must determine

                                                                                      -6-
                                                                        STIPULATED PROTECTIVE ORDER
                             Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 7 of 14 Page ID #:584



                                       1   which documents, or portions thereof, qualify for protection under this Order.
                                       2   Then, before producing the specified documents, the Producing Party must affix
                                       3   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
                                       4   only a portion or portions of the material on a page qualifies for protection, the
                                       5   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                       6   appropriate markings in the margins).
                                       7         (b) for testimony given in depositions that the Designating Party identify the
                                       8   Disclosure or Discovery Material on the record, before the close of the deposition
                                       9   all protected testimony.
                                      10         (c) for information produced in some form other than documentary and for
                                      11   any other tangible items, that the Producing Party affix in a prominent place on the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   exterior of the container or containers in which the information is stored the
      Los Angeles, CA 90071




                                      13   legend “CONFIDENTIAL.” If only a portion or portions of the information
                                      14   warrants protection, the Producing Party, to the extent practicable, will identify the
                                      15   protected portion(s).
                                      16         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                      17   failure to designate qualified information or items does not, standing alone, waive
                                      18   the Designating Party’s right to secure protection under this Order for such
                                      19   material. Upon timely correction of a designation, the Receiving Party must make
                                      20   reasonable efforts to assure that the material is treated in accordance with the
                                      21   provisions of this Order.
                                      22
                                      23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                      24         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                      25   designation of confidentiality at any time that is consistent with the Court’s
                                      26   Scheduling Order.
                                      27         6.2    Meet and Confer. The Challenging Party will initiate the dispute
                                      28   resolution process (and, if necessary, file a discovery motion) under Local Rule

                                                                                    -7-
                                                                       STIPULATED PROTECTIVE ORDER
                             Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 8 of 14 Page ID #:585



                                       1   37.1 et seq.
                                       2         6.3      The burden of persuasion in any such challenge proceeding will be on
                                       3   the Designating Party. Frivolous challenges, and those made for an improper
                                       4   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                       5   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                       6   Party has waived or withdrawn the confidentiality designation, all parties will
                                       7   continue to afford the material in question the level of protection to which it is
                                       8   entitled under the Producing Party’s designation until the Court rules on the
                                       9   challenge.
                                      10
                                      11   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12         7.1      Basic Principles. A Receiving Party may use Protected Material that is
      Los Angeles, CA 90071




                                      13   disclosed or produced by another Party or by a Non-Party in connection with this
                                      14   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                      15   Protected Material may be disclosed only to the categories of persons and under
                                      16   the conditions described in this Order. When the Action has been terminated, a
                                      17   Receiving Party must comply with the provisions of section 13 below (FINAL
                                      18   DISPOSITION).
                                      19         Protected Material must be stored and maintained by a Receiving Party at a
                                      20   location and in a secure manner that ensures that access is limited to the persons
                                      21   authorized under this Order.
                                      22         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                      23   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                      24   Receiving Party may disclose any information or item designated
                                      25   “CONFIDENTIAL” only to:
                                      26         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                      27   as employees of said Outside Counsel of Record to whom it is reasonably
                                      28   necessary to disclose the information for this Action;

                                                                                     -8-
                                                                        STIPULATED PROTECTIVE ORDER
                             Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 9 of 14 Page ID #:586



                                       1         (b) the officers, directors, and employees (including House Counsel) of the
                                       2   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                       3         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                       4   disclosure is reasonably necessary for this Action and who have signed the
                                       5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                       6         (d) the Court and its personnel;
                                       7         (e) court reporters and their staff;
                                       8         (f) professional jury or trial consultants, mock jurors, and Professional
                                       9   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                      10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                      11         (g) the author or recipient of a document containing the information or a
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   custodian or other person who otherwise possessed or knew the information;
      Los Angeles, CA 90071




                                      13         (h) during their depositions, witnesses ,and attorneys for witnesses, in the
                                      14   Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                      15   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
                                      16   they will not be permitted to keep any confidential information unless they sign the
                                      17   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                      18   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                      19   deposition testimony or exhibits to depositions that reveal Protected Material may
                                      20   be separately bound by the court reporter and may not be disclosed to anyone
                                      21   except as permitted under this Stipulated Protective Order; and
                                      22         (i) any mediator or settlement officer, and their supporting personnel,
                                      23   mutually agreed upon by any of the parties engaged in settlement discussions.
                                      24
                                      25   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                      26         IN OTHER LITIGATION
                                      27         If a Party is served with a subpoena or a court order issued in other litigation
                                      28   that compels disclosure of any information or items designated in this Action as

                                                                                    -9-
                                                                       STIPULATED PROTECTIVE ORDER
                         Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 10 of 14 Page ID #:587



                                       1   “CONFIDENTIAL,” that Party must:
                                       2         (a) promptly notify in writing the Designating Party. Such notification will
                                       3   include a copy of the subpoena or court order;
                                       4         (b) promptly notify in writing the party who caused the subpoena or order to
                                       5   issue in the other litigation that some or all of the material covered by the subpoena
                                       6   or order is subject to this Protective Order. Such notification will include a copy of
                                       7   this Stipulated Protective Order; and
                                       8         (c) cooperate with respect to all reasonable procedures sought to be pursued
                                       9   by the Designating Party whose Protected Material may be affected.
                                      10         If the Designating Party timely seeks a protective order, the Party served
                                      11   with the subpoena or court order will not produce any information designated in
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   this action as “CONFIDENTIAL” before a determination by the court from which
      Los Angeles, CA 90071




                                      13   the subpoena or order issued, unless the Party has obtained the Designating Party’s
                                      14   permission. The Designating Party will bear the burden and expense of seeking
                                      15   protection in that court of its confidential material and nothing in these provisions
                                      16   should be construed as authorizing or encouraging a Receiving Party in this Action
                                      17   to disobey a lawful directive from another court.
                                      18
                                      19   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                      20         PRODUCED IN THIS LITIGATION
                                      21         (a) The terms of this Order are applicable to information produced by a
                                      22   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                      23   produced by Non-Parties in connection with this litigation is protected by the
                                      24   remedies and relief provided by this Order. Nothing in these provisions should be
                                      25   construed as prohibiting a Non-Party from seeking additional protections.
                                      26         (b) In the event that a Party is required, by a valid discovery request, to
                                      27   produce a Non-Party’s confidential information in its possession, and the Party is
                                      28   subject to an agreement with the Non-Party not to produce the Non-Party’s

                                                                                    -10-
                                                                       STIPULATED PROTECTIVE ORDER
                         Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 11 of 14 Page ID #:588



                                       1   confidential information, then the Party will:
                                       2         (1) promptly notify in writing the Requesting Party and the Non-Party that
                                       3   some or all of the information requested is subject to a confidentiality agreement
                                       4   with a Non-Party;
                                       5         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                                       6   Order in this Action, the relevant discovery request(s), and a reasonably specific
                                       7   description of the information requested; and
                                       8         (3) make the information requested available for inspection by the Non-
                                       9   Party, if requested.
                                      10         (c) If the Non-Party fails to seek a protective order from this court within 14
                                      11   days of receiving the notice and accompanying information, the Receiving Party
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   may produce the Non-Party’s confidential information responsive to the discovery
      Los Angeles, CA 90071




                                      13   request. If the Non-Party timely seeks a protective order, the Receiving Party will
                                      14   not produce any information in its possession or control that is subject to the
                                      15   confidentiality agreement with the Non-Party before a determination by the court.
                                      16   Absent a court order to the contrary, the Non-Party will bear the burden and
                                      17   expense of seeking protection in this court of its Protected Material.
                                      18
                                      19   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                      20         If a Receiving Party learns that, by inadvertence or otherwise, it has
                                      21   disclosed Protected Material to any person or in any circumstance not authorized
                                      22   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                      23   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                      24   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                      25   the person or persons to whom unauthorized disclosures were made of all the terms
                                      26   of this Order, and (d) request such person or persons to execute the
                                      27   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                      28   A.

                                                                                    -11-
                                                                       STIPULATED PROTECTIVE ORDER
                         Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 12 of 14 Page ID #:589



                                       1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                       2         PROTECTED MATERIAL
                                       3         When a Producing Party gives notice to Receiving Parties that certain
                                       4   inadvertently produced material is subject to a claim of privilege or other
                                       5   protection, the obligations of the Receiving Parties are those set forth in Federal
                                       6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                       7   whatever procedure may be established in an e-discovery order that provides for
                                       8   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                       9   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                      10   of a communication or information covered by the attorney-client privilege or
                                      11   work product protection, the parties may incorporate their agreement in the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   stipulated protective order submitted to the court.
      Los Angeles, CA 90071




                                      13
                                      14   12.   MISCELLANEOUS
                                      15         12.1 Right to Further Relief. Nothing in this Order abridges the right of
                                      16   any person to seek its modification by the Court in the future.
                                      17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                      18   Protective Order no Party waives any right it otherwise would have to object to
                                      19   disclosing or producing any information or item on any ground not addressed in
                                      20   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                      21   any ground to use in evidence of any of the material covered by this Protective
                                      22   Order.
                                      23         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                      24   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                      25   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                      26   specific Protected Material at issue. If a Party's request to file Protected Material
                                      27   under seal is denied by the court, then the Receiving Party may file the information
                                      28   in the public record unless otherwise instructed by the court.

                                                                                    -12-
                                                                       STIPULATED PROTECTIVE ORDER
                         Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 13 of 14 Page ID #:590



                                       1   13.   FINAL DISPOSITION
                                       2         After the final disposition of this Action, as defined in paragraph 4, within
                                       3   60 days of a written request by the Designating Party, each Receiving Party must
                                       4   return all Protected Material to the Producing Party or destroy such material. As
                                       5   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                       6   compilations, summaries, and any other format reproducing or capturing any of the
                                       7   Protected Material. Whether the Protected Material is returned or destroyed, the
                                       8   Receiving Party must submit a written certification to the Producing Party (and, if
                                       9   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                      10   (1) identifies (by category, where appropriate) all the Protected Material that was
                                      11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   copies, abstracts, compilations, summaries or any other format reproducing or
      Los Angeles, CA 90071




                                      13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                      14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                      15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                      16   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                      17   work product, even if such materials contain Protected Material. Any such
                                      18   archival copies that contain or constitute Protected Material remain subject to this
                                      19   Protective Order as set forth in Section 4 (DURATION).
                                      20
                                      21         14.    Any willful violation of this Order may be punished by civil or
                                      22   criminal contempt proceedings, financial or evidentiary sanctions, reference to
                                      23   disciplinary authorities, or other appropriate action at the discretion of the Court.
                                      24         FOR GOOD CAUSE SHOWN BY THE PARTIES’ STIPULATION, IT IS
                                      25   SO ORDERED.
                                      26
                                           DATED: April 30, 2021
                                      27                                                    HON. PEDRO V. CASTILLO
                                                                                            United States Magistrate Judge
                                      28

                                                                                     -13-
                                                                        STIPULATED PROTECTIVE ORDER
                          Case 2:20-cv-04112-SB-PVC Document 87 Filed 04/30/21 Page 14 of 14 Page ID #:591



                                        1                                        EXHIBIT A
                                        2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                        3
                                        4         I, _____________________________ [full name], of
                                        5   _________________________________ [full address], declare under penalty of
                                        6   perjury that I have read in its entirety and understand the Stipulated Protective
                                        7   Order that was issued by the United States District Court for the Central District of
                                        8   California on [date] in the case of Dual Diagnosis Treatment Center, Inc. et al. v.
                                        9   Centene Corporation et al. Central District of California Case No. 2:20-cv-04112-
                                       10   SB-PVC. I agree to comply with and to be bound by all the terms of this Stipulated
                                       11   Protective Order and I understand and acknowledge that failure to so comply could
 Gordon Rees Scully Mansukhani, LLP
   633 West Fifth Street, 52nd floor




                                       12   expose me to sanctions and punishment in the nature of contempt. I solemnly
       Los Angeles, CA 90071




                                       13   promise that I will not disclose in any manner any information or item that is
                                       14   subject to this Stipulated Protective Order to any person or entity except in strict
                                       15   compliance with the provisions of this Order.
                                       16         I further agree to submit to the jurisdiction of the United States District
                                       17   Court for the Central District of California for the purpose of enforcing the terms
                                       18   of this Stipulated Protective Order, even if such enforcement proceedings occur
                                       19   after termination of this action. I hereby appoint __________________________
                                       20   [full name] of _______________________________________ [full address and
                                       21   telephone number] as my California agent for service of process in connection
                                       22   with this action or any proceedings related to enforcement of this Stipulated
                                       23   Protective Order.
                                       24   Date: ______________________________________
                                       25   City and State where signed: _________________________________
                                       26   Printed name: _______________________________
                                       27
1212520/56927448v 1                    28   Signature: __________________________________

                                                                                     -14-
                                                                        STIPULATED PROTECTIVE ORDER
